DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This is a response to Applicant’s amendment filed on 28 January 2021, wherein: 
Claims 1, 9, 10, 25, and 65-72 are amended.
Claims 13 and 26 are original claims.
Claims 3-5, 12, 20-23, 29, and 37 are previously presented.
Claims 2, 6-8, 11, 14-19, 24, 27, 28, 30-36, 38-66 are cancelled.
Claims 1, 3-5, 9, 10, 12, 13, 20-23, 25, 26, 29, 37, and 67-72 are pending.

Claim Objections
Claims 25, 26, 29, 37, 71, and 72 are objected to because of the following informalities:  
The sub-limitation “both (i) and (ii)” preceding the last limitation of independent claim 25 should end with a semi-colon instead of a comma to maintain uniformity with the other limitations in the claim.  
Dependent claim 26, 29, 37, 71, and 72 inherit the deficiencies of their respective parent claim, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-5, 9, 10, 12, 13, 20-23, 25, 26, 29, 37, and 67-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 25, 67, and 68, the disclosure fails to provide sufficient written description for “assessing the subject's performance on each of the cognitive component and the physical component” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that performance data (such as “reaction time” and “response accuracy”) and physiological data (such as “heart rate”) are collected and assessed without providing the necessary steps, calculations, or algorithms for performing the claimed assessment.  In particular, while the disclosure fails to sufficiently disclose what the assessment consists of beyond merely reciting that reaction time, response accuracy, and heart rate are detected.  This amounts to insufficient disclosure of the claimed analysis (“assessment”) of the collected information.  See, for example, pg. 3, lines 13-18, pg. 8, line 27 - pg. 9, line 4 and pg. 11, line 9 - pg. 13, line 26.  Additionally, Fig. 1 merely recites step 2 as “assess performance on cognitive component and physical component”.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words,  inherit the deficiencies of their respective parent claims, and are therefore rejected under the same rationale.

Further regarding claims 1, 25, 67, and 68, the disclosure fails to provide sufficient written description for “adapting the difficulty level of the embodied cognitive task based on the subject's performance on each of the cognitive component and the physical component, wherein adapting the difficulty level of the embodied cognitive task is performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof, and wherein adapting the difficulty level of the embodied cognitive task comprises: (i) adapting the difficulty level of identifying the virtual target stimuli based on the subject’s reaction time, response accuracy, or both, to the virtual target stimuli, (ii) adapting the distance of the virtual target stimuli from the center position based on the subject’s heart rate, or both (i) and (ii)” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites that this is performed and that algorithms may be employed, providing limited discussions of the three methodologies/algorithms.  See pg. 13, line 27 - pg. 15, line 22.  Additionally, Fig. 1 merely recites step 3 as “adapt difficulty level based on performance on cognitive component and physical component”.  Furthermore, the disclosure is silent regarding “a combination thereof” PEST, maximum-likelihood procedure, and staircase procedure.  In particular, the disclosure merely recites “[a]daptive methodologies/algorithms that may be employed include, but are not  inherit the deficiencies of their respective parent claims, and are therefore rejected under the same rationale.

Regarding claims 69-72, claims 69 and 71 recite “reaching for the virtual target stimuli with an arm” and claims 70 and 72 recite “reaching for the virtual target stimuli with a leg”.  The originally filed disclosure is silent regarding any body part that is used to reach for the virtual .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 10, 12, 13, 20-23, 25, 26, 29, 37, and 67-72 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (WO2012/064999) in view of TechRadar1 and Wikipedia2.

Regarding claims 1, 25, 67, and 68, Gazzaley teaches a computer-implemented method of enhancing cognition in a subject, the method being implemented using a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method stored thereon (claim 1) (Gazzaley, para. 37, “the present disclosure provides methods of training to enhance cognition in an individual” ; para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a computer-implemented method of treating a cognitive disorder in a subject, the method being implemented using a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method stored thereon (claim 25) (Gazzaley, para. 195-197 disclose the use of treating a cognitive disorder in a subject; para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a non-transitory computer-readable medium comprising instructions stored thereon for causing a computer device to implement a method of enhancing cognition in a subject (claim 67) (Gazzaley, para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), a computer device comprising a non-transitory computer-readable medium comprising instructions thereon for causing the computer device to implement a method of enhancing cognition in a subject (claim 68) (Gazzaley, para. 212-220 describe a computer device comprising one or more processors and a non-transitory computer-readable medium comprising instructions for performing the method.), the method comprising:
using the computer device, presenting to the subject (claim 25: having a cognitive disorder (Gazzaley, para. 195 and 196 identify a list of cognitive disorders that a subject may have to be treated)), via a display component (Gazzaley, para. 6, "the method is implemented using a computer device having a display component... comprising presenting at least a visual task to the individual using the display component"), an embodied cognitive task (Gazzaley,  comprising a cognitive component and a physical component, wherein the cognitive component comprises identification of virtual target stimuli presented to the subject via the display component (Gazzaley, para. 6, “presenting at least a visual task to the individual using the display component requiring a response from the individual via the input device.”  Para. 94, “The term "task" refers to a goal and/or objective to be accomplished by an individual who provides a response to a particular stimulus. For example, the individual would have been instructed to perform a specific goal. The "task" can serve as the baseline cognitive function that is being performed and measured, and to which interference is added. Thus, a "task" often refers to the main goal that an individual is instructed to perform in either the presence or absence of interference.”  Para. 110, “Target discrimination requires an individual to identify a target stimulus from a non-target.”), and wherein the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc."  Applicant’s disclosure does not provide a definition of what constitutes a “center position”.  Therefore, a “center position” is construed under the broadest reasonable interpretation to be a start position.  Thus, as Gazzaley records movement of the user as a physical response, Gazzaley necessarily includes a start position (center position) from which to identify the physical response from.); 
using the computer device, assessing the subject's performance on each of the cognitive component and the physical component (Gazzaley, para. 5, The methods can further include conducting an analysis… The analysis can include a comparison of the performances with or without each type of interference”; para. 139, “the methods can encompass receiving as inputs, both a voluntary action on the part of the individual and one or more passive measurements.”), wherein:
assessing the subject’s performance on the cognitive component comprises detecting the subject’s body movement using a motion capture device or motion sensors (Gazzaley, para. 139, “The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc.”  Para. 166, , "One example is to require inputs from individual that involve physical exercise, such as running on a treadmill, bicycling, using a device with motion/position sensor technology (e.g., Sony Wii Fit, Playstation Move, or Xbox Kinect), and the like."  Para. 212, "motion/position sensor remotes (e.g. Wii)".  The Wii remote and Playstation Move remote are each held in the hand and tethered to the wrist which is construed as worn on the body.) to assess the subject’s reaction time, response accuracy, or both, to the virtual target stimuli  (Gazzaley, para. 216, "Data pertaining to an individual's performance can include, for example, reaction time"; para. 216, "Data pertaining to an individual's performance can include, for example,.. response variance, correct hits, omission errors" are construed as response accuracy.); and
assessing the subject’s performance on the physical component comprises assessing, using a heart rate monitor, the subject’s heart rate while performing the embodied cognitive task (Gazzaley, para. 139, “the methods can encompass receiving as inputs, both a voluntary action on the part of the individual and one or more passive measurements.  Passive measurements can include any ; and
using the computer device, adapting the difficulty level of the embodied cognitive task based on the subject's performance on each of the cognitive component and the physical component, (claim 25: to treat the cognitive disorder in the subject) (Gazzaley, para. 5, “the difficulty of the task may be modulated as a function of this comparison.”), wherein adapting the difficulty level of the embodied cognitive task is performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof (Gazzaley, para. 155, “the assessment does adapt in the training session, by methods known in the art of psychometric analysis such as staircase procedures and maximum likelihood procedures to adaptively determine the ability of the participant.”), and wherein adapting the difficulty level of the embodied cognitive task comprises:
(i)	adapting the difficulty level of identifying the virtual target stimuli based on the subject’s reaction time, response accuracy, or both, to the virtual target stimuli (Gazzaley, para. 137, “a single training session run can use adaptive thresholding methods (such as psychometric staircase algorithms) to quickly threshold at a specific performance level.”  Para. 234, “A major distinction between the training sessions and the neural assessment tasks was that training was adaptive, such that as performance improved, task difficulty increased to maintain constant accuracy (i.e., discrimination time window decreases and road speed increases).”  Para. 155, “An assessment is different from a training session in that it does not seek to train the individual. In one embodiment, unlike the difficulty level from trial to trial in an assessment does not change or adapt to the performance of the individual. Rather, the difficulty level in an assessment trial remains the same (e.g. at the difficulty level determined by the thresholding step). In another embodiment, the assessment does adapt in the training session, by methods known in the art of psychometric analysis such as staircase procedures and maximum likelihood procedures to adaptively determine the ability of the participant.” Italicized for emphasis.),
(ii)	adapting the distance of the virtual target stimuli from the center position based the subject’s heart rate, or
both (i) and (ii).
Gazzaley does not explicitly teach motion sensors that are worn on the body.
However, TechRadar and Wikipedia both identify that the Playstation Move and the Wii remote each include a strap that is worn on the wrist (TechRadar, pg. 1, the figure illustrates the motion sensing remote is held in the hand and tethered to the wrist.  Wikipedia, pg. 1, the figure illustrates the motion sensing remote includes a wrist strap; see also pg. 6-7, Strap.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that the body movement detecting of Gazzaley included using motion sensors worn on the body because Gazzaley explicitly teaches using the Wii or the Playstation Move which, as identified by TechRadar and Wikipedia, include motion sensing remotes that are worn on the body.

Regarding claim 3, Gazzaley teaches the method according to Claim 1, wherein the display component is selected from the group consisting of: a television, a monitor, a high-definition television (HDTV), a projection screen, and a head-up display (HUD) (Gazzaley, para. 212, "monitor display").

Regarding claims 4 and 29, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein the embodied cognitive task is a video game (Gazzaley, para. 206, "The present invention can incorporated into a software or computer program (e.g. a video game).") comprising presenting to the subject a three-dimensional environment (Gazzaley, para. 230, “Participants viewed a three-dimensional environment”), music (Gazzaley, para. 217, “Additional GUI elements may also be provided, e.g., for indicating various aspects of the individual's progress or status with respect to the exercise or task, such as the difficulty level of the current training block. Examples include… a program that plays music”; para. 225, “Psychotherapeutic techniques include, but are not limited to,… music therapy”), artwork (Gazzaley, para. 225, “Psychotherapeutic techniques include, but are not limited to,… art therapy”), feedback (Gazzaley, para. 225, “Psychotherapeutic techniques include, but are not limited to,… biofeedback therapy”.  There also multiple instances throughout Gazzaley regarding providing feedback to the subject.  See, for example, at least the Abstract, the section titled “Response and Feedback” encompassed in para. 140-153, and para. 5, 45, 154, 157, 210, 214, 218, 229, 230, and 234), rewards, incentives, or any combination thereof (Gazzaley, para. 168, ‘Game specific features that can increase incentive and interest of an individual may include but not limited to bonus points, in-game reward or penalty, such as a graphical or auditory representation thereof, rewards or penalties that scale with difficulty level or time spent, real life rewards, etc. Additional game elements to enhance engagement are common to those skilled in the art of video gaming, board games, cognitive paradigms, fitness/sports instruction, and educational programs.”  Para. 217, “Additional GUI elements may also be provided, e.g., for indicating various aspects of the individual's progress or status with respect to the exercise or task, such as the difficulty level of the current training block. Examples include a bonus meter (or equivalent), which may indicate the number of correct responses in a row, a graphical element that flashes, a program that plays music, and/or award bonus points, when some specified number, e.g., 5, of correct responses is attained.”).

Regarding claim 5, Gazzaley teaches the method according to Claim 1, wherein the cognitive component targets a cognitive ability of the subject selected from the group consisting of: working memory, attention, task-switching, goal management, target search, target discrimination, and any combination thereof (Gazzaley, para. 46, "In some embodiments, the task is a target discrimination task or a tracking task." para. 131, "to train the individual to perform at a certain level, e.g.,.. improvement in another cognitive measure that has been obtained prior to training (such as working memory, long-term memory, task-switching abilities), etc.").

Regarding claim 9, Gazzaley teaches the method according to Claim 1, wherein the body movement is detected using the motion sensors (Gazzaley, para. 212, "motion/position sensor remotes (e.g. Wii)".  The Playstation Move cited in the rejection of claim 1 also uses a motion/position sensor remote.).
Gazzaley does not explicitly teach that the motion sensors are worn on the body.
However, TechRadar and Wikipedia both identify that the Playstation Move and the Wii remote each include a strap that is worn on the wrist (TechRadar, pg. 1, the figure illustrates the motion sensing remote is held in the hand and tethered to the wrist.  Wikipedia, pg. 1, the figure illustrates the motion sensing remote includes a wrist strap; see also pg. 6-7, Strap.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that the body movement detecting of Gazzaley included using motion sensors worn on the body because Gazzaley explicitly teaches using the Wii or the Playstation Move which, as identified by TechRadar and Wikipedia, include motion sensing remotes that are worn on the body.

Regarding claim 10, Gazzaley teaches the method according to Claim 1, wherein the body movement is detected using the motion capture device (Gazzaley, para. 166, "One example is to require inputs from individual that involve physical exercise, such as running on a treadmill, bicycling, using a device with motion/position sensor technology (e.g., Sony Wii Fit, Playstation Move, or Xbox Kinect), and the like.").

Regarding claims 12 and 37, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein assessing the subject's performance on the cognitive component further comprises detecting neural activity of the subject (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements,... etc.").

Regarding claim 13, Gazzaley teaches the method according to Claim 12,wherein the neural activity is detected using a neural activity detection method selected from the group consisting of: electroencephalography (EEG), near-infrared spectroscopy (NIRS), optical imaging, functional magnetic resonance imaging (fMRI), and any combination thereof (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements,... etc.").

Regarding claim 20, Gazzaley teaches the method according to Claim 1, wherein assessing the subject’s performance on the physical component further comprises detecting a physiological measure selected from the group consisting of: heart rate variability, VO2 Max, electrodermal response (EDR), pupillary response, and any combination thereof (Gazzaley, para. 139, "Passive measurements can include any physiological recording, such as... galvanic response, heart-rate, heart-rate variability, etc.").

Regarding claims 21 and 26, Gazzaley teaches the method according to Claims 1 and the method according to Claim 25, wherein the subject has a cognitive disorder selected from the group consisting of: attention deficit hyperactivity disorder (ADHD), traumatic brain injury (TBI), post-traumatic stress disorder (PTSD), obsessive compulsive disorder (OCD), substance dependence disorder (SDD), depression, dementia, Alzheimer's disease, Parkinson's disease, autism, and schizophrenia (Gazzaley, para. 196, "the present invention is useful for training individuals whose cognitive losses have arisen as a consequence of injury (e.g., traumatic brain injury), medical treatments, chronic neurological, psychiatric illness, or of unknown cause. Such cognitive impairment, age-related or not, can be a contributing factor or manifesting symptom of a variety of conditions, including Alzheimer's disease, Parkinson's disease, Huntington's disease, depression, schizophrenia, dementia (including, but not limited to, AIDS related dementia, vascular dementia, age-related dementia, dementia associated with Lewy bodies and idiopathic dementia), Pick's disease, cognitive deficit associated with fatigue, multiple sclerosis, post traumatic stress disorder (PTSD), obsessive-compulsive disorder (OCD), and others."  para. 197, "Populations that can benefit from the present methods further encompass those that suffer from attention deficit disorder (e.g. attention deficit hyperactivity disorder (ADHD)).  Cognitive losses of developmentally impaired child and adult populations, encompassing general or undiagnosed developmental delays, Autism Spectrum Disorders (ASDs) (e.g. Aspberger's), can also be potentially reversed by the subject method.").

Regarding claim 22, Gazzaley teaches the method according to Claim 1, wherein the subject does not have a cognitive disorder (Gazzaley, para. 4, "The present disclosure .

Regarding claim 23, Gazzaley teaches the method according to Claim 22, wherein the subject is from an age group selected from the group consisting of: preschool, middle childhood, young teen, teenager, younger adult, middle-age adult, and older adult (Gazzaley, para. 198, "pre-school and school-aged children, and teenagers and young adults would be key populations that could also benefit from the interference training as described herein.").

Regarding claims 69 and 71, Gazzaley teaches the method according to Claim 1 and the method according to Claim 25, wherein reaching for the virtual target stimuli with an arm (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen,… finger or hand movement,… etc."  “Clicking a button and/or moving a cursor” and “finger or hand movement” are construed as reaching with an arm because a finger and a hand are each, under the broadest reasonable interpretation, part of an arm.).

Regarding claims 70 and 72, Gazzaley teaches the method according to Claim 1 and the method according to Claim 25, wherein reaching for the virtual target stimuli with a leg (Gazzaley, para. 139, "The response can be a physical action of… foot pedaling, running on a treadmill, jumping, etc." “Foot pedaling, running on a treadmill, jumping” are construed as reaching for the virtual target stimuli with a leg because, under the broadest reasonable interpretation, these are all actions that involve reaching with a leg.).

Response to Arguments
Applicant’s arguments, filed 28 January 2021, with respect to the specification objections have been fully considered and are persuasive.  The amendments to the specification obviate the objections.  These objections to the specification have been withdrawn.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s arguments, filed 28 January 2021, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims obviate the objections.  Therefore, these objections to the claims have been withdrawn.  However, new claim objections have been raised.

Applicant’s arguments, filed 28 January 2021, against the rejections of claims 67 and 68 under 35 USC 112(d) have been fully considered and are persuasive.  The amendments to the claims obviate these rejections. Therefore, these rejections have been withdrawn.  

Applicant's remaining arguments filed 28 January 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Application asserts that the adapting step is amended to include being performed using parameter estimation by sequential testing (PEST), a maximum-likelihood procedure, a staircase procedure, or a combination thereof.  Therefore, specific approaches described in pg. 13-15 of the specification have been incorporated into the independent claims.

Applicant also asserts that claims 1 and 25 recite that the assessment comprises detecting the subject’s body movement using a motion capture device or motion sensors worn on the subject’s body to assess the subject’s reaction time, response accuracy, or both, to the virtual target stimuli, and that the use of a motion capture device or motion sensors were known in the art at the time of the present invention.
Examiner respectfully disagrees.  The claimed motion capture device and motion sensors merely collect data, they do not perform the assessment of the subject’s reaction time, response accuracy, or both based on the collected data.  Furthermore, the claimed assessment step is of the subject’s performance on each of the cognitive component and the physical component.  Applicant’s arguments are only directed to the physical component, thus they are not persuasive.

Regarding Applicant’s arguments against the rejections of claims 69-72 under 35 USC 112(a), Application asserts that the specification makes clear that the physical response to the 
Examiner respectfully disagrees.  As identified in the rejections above, the originally filed disclosure is silent regarding any body part that is used to reach for the virtual target stimuli. It only discloses reaching in a direction (i.e., left/right, up/down). See lines 8-9 of pg. 29 and lines 22-25 of pg. 30.  Applicant’s citations further emphasize this absence in the disclosure because they do not disclose that the reaching is with an arm or a leg.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Application arguments are moot in light of the removal of the rejection.
  
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Application asserts that the cited prior art does not teach adapting the difficulty level of the embodied cognitive task based on the subject’s performance on each of the cognitive component and the physical component.  Here, Applicant recites excerpts from pg. 15-16 and 28 of the specification and asserts that the excerpted aspects are built into claims 1 and 25.
Examiner respectfully disagrees.  Applicant is reminded that elements recited in the specification, but not claimed, do not need to be addressed by prior art under 35 USC 102 and 103.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as identified in the rejections above, Gazzaley explicitly 
Applicant also asserts that claims 1 and 25 require that “the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position”, and thus this element, which is related to limitation (ii) and already present in claims 1 and 25, makes clear that limitation (ii) is not required to further distinguish the claims from the combination of cited prior art.
Examiner respectfully disagrees.  While not acquiescing to the necessity of limitation (ii), it is demonstrated in the rejections above that the recited claim limitation of “the physical component comprises reaching for the virtual target stimuli requiring body movement by the subject from a center position” does not distinguish the claims from the cited prior art because the recited claim limitation is taught by the primary reference (Gazzaley, para. 139, "The response can be a physical action of clicking a button and/or moving a cursor to a correct location on a screen, head movement, finger or hand movement, vocal response, eye movement, foot pedaling, running on a treadmill, jumping, etc."  Applicant’s disclosure does not provide a definition of what constitutes a “center position”.  Therefore, a “center position” is construed under the broadest reasonable interpretation to be a start position.  Thus, as Gazzaley records movement of the user as a physical response, Gazzaley necessarily includes a start position (center position) from which to identify the physical response from.).
Applicant then asserts that the broadest reasonable interpretation of a “center position” is not a broadest reasonable interpretation.
Examiner respectfully disagrees.  The Office’s interpretation is the broadest reasonable interpretation and it is reasonable because movement is defined relative to a starting point.  Examples of a center point being the relative starting point from which movement is measured is found in a joystick, eye, finger or hand, where movement vectors are determined relative to the initial centered position of the joystick or body part.  Thus, under broadest 
Therefore, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.E.L/Examiner, Art Unit 3715     

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hartley, A. (2010, July 14). Sony PlayStation Move: What the future holds. Retrieved June 15, 2020, from https://www.techradar.com/news/gaming/sony-playstation-move-what-the-future-holds-702750
        
        2 Wii Remote. (2010, October 11). Retrieved June 15, 2020, from https://en.wikipedia.org/w/index.php?title=Wii_Remote